IV114th CONGRESS2d SessionH. RES. 815IN THE HOUSE OF REPRESENTATIVESJuly 8, 2016Ms. Jackson Lee (for herself, Mr. Smith of Washington, Mr. Ruiz, Mr. Peters, Mrs. Napolitano, Ms. Sewell of Alabama, Mr. Butterfield, Ms. Brown of Florida, Ms. Plaskett, Mr. Hastings, Mr. Gutiérrez, Ms. Norton, Ms. Clarke of New York, Mr. Veasey, Mr. Cuellar, Mr. Meeks, Mr. Al Green of Texas, and Mr. Jeffries) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that governments should assure that all travelers departing for or returning from a destination where mosquito transmission of the Zika Virus is occurring will be informed of symptoms of the Zika Virus, the measures that should be taken to protect against mosquito bites, and inform women who are pregnant or may become pregnant to seek the advice of their physician prior to travel. 
That it is the sense of the House of Representatives that governments, including the Government of Brazil, should— (1)assure that travelers are informed regarding the presence of mosquito transmission of the Zika Virus;
(2)assure that athletes traveling to the 2016 Olympics in Brazil are informed regarding the presence of the Zika Virus and that Brazil has taken appropriate protective measures to keep athletes free of the disease; (3)urge travelers to take the appropriate steps to reduce the chances of contracting the illness; and
(4)urge travelers returning from an area where mosquito transmission is known to be actively occurring to take precautions to protect others from possible exposure to the illness and to seek medical advice should symptoms of the disease occur. 